


    
    
Exhibit 10.6
September 22, 2011


Oded Golan
c/o Comverse Ltd.
29 Habarzel Street
Tel Aviv, Israel 69710


Re: Amendment to Employment Agreement


This letter (the “Amendment Letter”) amends that certain EMPLOYMENT OFFER
LETTER, dated June 15, 2010, as amended by that certain amendment letter dated
March 3, 2011 (together, the “Agreement”), by and between you (the “Executive”)
and Comverse Ltd., a corporation existing under the laws of Israel (“Company”).
Capitalized terms used but not defined herein shall have the meaning ascribed to
such term in the Agreement.


1.
The undersigned hereby agrees with you that:



(a)
From and after July, 2011, the references to “Senior Vice President, Business
Transformation” in the Agreement shall be replaced with “Senior Vice President,
Chief Operating Officer.”



(b)
Section 1(f) shall be amended by deleting in its entirety subsection (C) under
the definition of “Involuntary Termination.”



(c)
Each of Section 5(a) and 5(d) shall be deleted in their entirety.



(d)
Section 5(f) shall be amended by deleting the words “”upon expiration of the
term” in the first sentence thereof.





2.    All references in the Agreement to “this Agreement,” and to all other
words referring to the Agreement (such as “herein,” “hereto,” “herewith” and
“hereunder”), shall be deemed to mean and refer to the Agreement, as amended by
this Amendment Letter. This Amendment Letter shall effect appropriate revisions
to cross-references throughout the Agreement to reflect the amendments set forth
herein.


3.    Miscellaneous.
(a) No omission or delay by either party hereto in exercising any right, power
or privilege hereunder shall impair such right, power or privilege, nor shall
any single or partial exercise of any such right, power or privilege, preclude
any further exercise thereof or the exercise of any other right, power or
privilege.
(b) This Amendment Letter may be executed in multiple counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
(c) Except as otherwise provided or referred to herein, the Agreement, as
amended by this Amendment Letter, contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings relating to the subject matter hereof, including
the provisions of all other prior agreements, plan, corporate policies and
practices, as well as any other unwritten applicable obligation, concerning the
effect of a termination of employment on the relationship between the Company
and the Executive. This Amendment Letter may not be amended, except by a written
instrument hereafter signed by each of the parties hereto.
(d) This Amendment Letter and the performance hereof shall be construed and
governed in accordance with the laws of the State of Israel exclusively. Any
court action instituted by Executive or on his behalf or by the Company relating
in any way to this Agreement shall be filed in a labor court in Israel and the
parties consent to the jurisdiction and venue of these courts in any such
jurisdiction.
(e) This Amendment Letter does not and shall not be construed as a guarantee of
continued




--------------------------------------------------------------------------------




employment of the Executive by the Company for any period of time. The Executive
understands and acknowledges that he is an employee “at-will” and that either he
or the Company may terminate the employment relationship between them at any
time and for any lawful reason.




--------------------------------------------------------------------------------








THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AMENDMENT LETTER AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AMENDMENT LETTER.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year set forth above.




                    
COMVERSE LTD.
By:
   /s/ Shareon Dayan
 
Name: Sharon Dayan
Title: SVP, Global Head of Human Resources
 
 



ACKNOWLEDGEMENT AND AGREEMENT
as of this September 22 day of , 2011


EXECUTIVE




/s/ Oded Golan
Oded Golan




